Matter of Weston v Annucci (2017 NY Slip Op 08580)





Matter of Weston v Annucci


2017 NY Slip Op 08580


Decided on December 7, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 7, 2017

524748

[*1]In the Matter of ATIQ WESTON, Petitioner,
vANTHONY J. ANNUCCI, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: October 24, 2017

Before: Peters, P.J., McCarthy, Lynch, Clark and Mulvey, JJ.


Atiq Weston, Alden, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a tier III disciplinary determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. Although petitioner further seeks to be restored to the status that he enjoyed prior to the disciplinary determination, he is not entitled to such relief (see Matter of Harrison v
Annucci, 153 AD3d 1495, 1495 [2017]; Matter of Wallace v Annucci, 146 AD3d 1263, 1264 [2017]; Matter of Rufus v Annucci, 145 AD3d 1294, 1295 [2016]). Accordingly, and inasmuch as petitioner has received all of the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Harrison v Annucci, 153 AD3d at 1495; Matter of Rufus v Annucci, 145 AD3d at 1295). As the record reflects that petitioner paid a reduced filing fee of $15 and he has requested a refund thereof, we grant such request for reimbursement of that amount.
Peters, P.J., McCarthy, Lynch, Clark and Mulvey, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $15.